                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 WALTER BRUCE BRACEWELL,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-329-JD-MGG

 RUSSEL OLMSTEAD,

               Defendant.

                                 OPINION AND ORDER

       Walter Bruce Bracewell, a prisoner without a lawyer, filed a complaint (ECF 1)

against Russel Olmstead. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however, inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       In his complaint, Bracewell asserts that, on April 1, 2021, at about 10:30 a.m., he

was given his lunch tray and a jail officer told him Ramadan had begun. ECF 1 at 2. He

states he told the officer that the inmates should have been briefed on how the jail was

planning on handling Ramadan and, in particular, how it would be assisting inmates

with fasting. Id. That evening, Bracewell states that, after he had fasted, he was served a

non-Kosher meal. Id. After Bracewell reported to Sergeant Johnson that he had received
non-Kosher food, Sergeant Johnson went to the kitchen and got peanut butter and four

slices of bread for Bracewell. Id. The next day, Sergeant Johnson told Bracewell that

Captain Russel Olmstead advised him the kitchen staff would not be working so he

would not be given Kosher meat as part of his meal. Id. at 2-3. Bracewell states he was

then ”taken of[f] Ramadan” but he continued to fast by saving his Kosher lunch and

dinner trays. Id. at 3. However, the meals were cold and greasy because the meat

hardened with the gravy. Id. Bracewell also asserts that, since he arrived at the jail, he

has yet to receive a warm breakfast because he has a Kosher diet. Id. And those inmates

who are not on Kosher diets are served oatmeal, but inmates who are on Kosher diets

are not served oatmeal. Id.

       Bracewell next claims that all matters pertaining to the Islamic faith go through

Captain Olmstead, but he never had “anything” for them. ECF 1 at 3. He also asserts

that it took months to receive a Quran and prayer rug. Id.

       Furthermore, Bracewell states that, on May 4, 2021, there was a shakedown of his

dorm. ECF 1 at 4. Before he was taken from his dorm, he advised the officers he had a

Quran and he would hold it while they inspected it because they were wearing dirty

gloves. Id. He was told to put the Quran on a table so that it could be inspected and

escorted from the dorm. Id. After he returned to the dorm, he noticed his Quran was

missing. Id. Bracewell learned it had accidentally been thrown away by a new officer

who was in training, but it was later retrieved from the garbage. Id.

       While his complaint is unclear and vague, Bracewell appears to be suing Captain

Olmstead for violating his rights under the Free Exercise Clause of the First


                                             2
Amendment. A lawsuit against an individual pursuant to § 1983 requires “personal

involvement in the alleged constitutional deprivation to support a viable claim.” Palmer

v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003); Burks v. Raemisch, 555 F.3d 592, 594 (7th

Cir. 2009) (“Liability depends on each defendant’s knowledge and actions, not on the

knowledge or actions of persons they supervise.”). Here, Bracewell has failed to set

forth facts to show that Captain Olmstead was personally involved in any alleged

constitutional violation. Instead, Bracewell is displeased with jail officers because he

believes they are not appropriately trained in dealing with Muslim inmates. However,

these allegations do not amount to constitutional violations by Captain Olmstead.

       While Bracewell’s complaint does not state a claim, the court will give him an

opportunity to replead, if after reviewing this order, he believes he can state a claim.

Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23, 1025 (7th Cir. 2013); Loubser v.

Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In his amended complaint, Bracewell should

explain in his own words what happened, when it happened, where it happened, who

was involved, and how he was personally injured, providing as much detail as possible.

       For these reasons, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

Pro Se 14 (INND Rev. 2/20) and send it to Walter Bruce Bracewell;

       (2) GRANTS Walter Bruce Bracewell until August 13, 2021, to file an amended

complaint on that form; and




                                              3
      (3) CAUTIONS Walter Bruce Bracewell that if he does not respond by that

deadline, this case will be dismissed without further notice pursuant to 28 U.S.C. §

1915A because the current complaint does not state a claim.

      SO ORDERED on July 12, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
